Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Claims 1-2, 4-6, 8-14, and 16-23 were rejected under 35 U.S.C. § 103(a) as allegedly unpatentable over Kunigita in view of Vock, Curry, and Edmark. 
Applicants respectfully traverse the @ 103 rejection because the Office Action has not established a prima facie case of obviousness. To establish a prima facie case of obviousness under 35 U.S.C. § 103(a), the references must teach or suggest all of the claimed limitations to one of ordinary skill in the art at the time the invention was made. M.P.E.P @@ 2142, 2143.03; In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974); In re Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970). Applicants traverse the rejection because the references fail to teach or suggest all of the recited limitations of the claims. 
Examiner replies that:
Applicant argues that Kunigita, Curry and Vock fail to teach not revealing the body coordinates nor the body dimensions, however these references were not cited  to teach the noted limitations.
Applicant argues:
Edmark describes a system capable of enabling a customer to buy a gift of clothing 
without knowing the measurements of the recipient. See Edmark, at [0058]. Edmark notes that certain measurements, physical characteristics, and subjective preferences inherent in an individual must be known by a third party in order for the third party to purchase gifts for the individual. Accordingly, Edmark describes a "[v]irtual showroom 60 [that] provides a private and personalized method for a third party to purchase gifts for an individual." Id. at [0057]. Virtual showroom 60 is illustrated by Fig. 6, as follows:6   associated with scaled map 96." Id. at [0049] (emphasis added). While it could be argued that scale 97 discloses dimensions of an article of clothing (rather than a user), since scale 97 overlays a virtual human body in addition to the article of clothing, Edmark arguably discloses, at least, a "set of body coordinates" of a recipient to a third party purchaser of a gift. Accordingly, Edmark fails to disclose, at least, "wherein neither the set of body coordinates nor the body dimension of the first user is revealed to the second user," as recited by claim 1 (emphasis added). Accordingly, claim 1 is allowable over Kunigita in view of Vock, Curry, and Edmark. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues Edmark discloses a “set of body coordinates” due to Fig. 6 where the interface shows personal information. However Edmark shows several embodiments, while at [0057] it does indicate virtual showroom 60, it is not specifically pointing to Fig 6. Edmark at [0057] and [0056] is explicitly noting that virtual show room can provide a “private” showroom for third parties, and that the third party can “select articles […] without specifying the size”. At [0059]-[0060] Edmark indicates characteristics are not provided until the gift receiver later signs on to input it, such that the body coordinates and dimensions could not be known to the third party because they have not been input. From [0057]-[0060] it is clear that Fig. 6 is an separate embodiment unrelated to the gift giving embodiments. As such, it is maintained that Edmark does teach the noted limitations.
Claim(s) 1-2, 4-6, 8-14, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunigita U.S. Patent/PG Publication 20020107762 in view of Vock U.S. Patent/PG Publication 20030101105 and Curry U.S. Patent/PG Publication 20150154691 and Edmark U.S. Patent/PG Publication 20080117232.
Regarding claim 1:
A method, comprising: 
 receiving, by a server, (Kunigita [0044]: A processor 2 including a graphics engine 3 and a fitness judgment engine 4 is also connected to the server 1. The processor 2 or one of the graphic engine 3 and the fitness judgment engine 4 may be disposed inside the server 1.)   
a set of body coordinates of a first user (Kunigita [0045]: object data of a user (vertex coordinate information of polygons representing the whole shape of the user from the top of the head to the ends of feet),)(Kunigita [0064]: graphics engine 3 acquires the size data of the user's body and the size data of the commodity from the server 1 and generates object data represented by polygon vertex coordinates in accordance with the acquired size data). 
determining, for a first user, a body dimension associated with the set of body coordinates (Kunigita [0051] As can be seen from the example shown in FIG. 3, the user information database includes data indicating the head circumference, the size of the upper arms, the size of the forearms, the length of the arms, the chest circumference, the abdominal circumference, the waist circumference, the thigh size, the calf size . . . , the foot length, the instep height, the registration date, the date of birth, the user address, the credit information, and the address of the image of the object or avatar of the user. That is, the user information database includes size data indicating the sizes of main parts of the body of the user.
receiving, from a searching a publication system comprising a set of clothing item images to identify an unmodified image of a clothing item having a clothing dimension (Kunigita [0048] The user terminals 6-1 to 6-N are used to check and view on the display the degree-of-fitness value supplied from the server 1 and the avatar of the user, that is, the image of the object of the user, to input the size of the body of the user, and to issue a request for purchasing a commodity. Any of the user terminals 6-1 to 6-N may be realized by a personal computer or a mobile communication terminal (such as a portable telephone).) (Kunigita [0045], [0055] and Fig. 6: graphics engine 3 generates an image obtained by combining an image of the object of the user and an image of the commodity such as clothing)(Kunigita [0050]: FIG. 2 illustrates an example of a commodity information database. […] As can be seen from the example shown in FIG. 2, the commodity information database includes data indicating, for each commodity, a commodity name M1, colors C1 to CN, sizes S1 to S3, size data, an object data address indicating an object of a commodity such as clothing, an enlargement factor, and a texture data address.)(Kunigata Fig. 7: shirt, pants and shoes viewed at same time for fit judgement).


generating a modified image based on the set, of body coordinates: associated with at least one of the first user or the second user (Kunigita [0057]-[0058]: In the area AR1 on the browser screen 12, as shown in FIG. 7, an image of an avatar is displayed to show how the commodity selected by the user will be worn on the user's body. More specifically, the object data of the commodity selected by the user is superimposed on the object OB generated by the graphics engine 3 of the processor 2 in accordance with the size information of the body size of the user, the texture data PR is mapped onto the object data of the commodity, and the image represented by the resultant data is displayed).
Kunigita does not expressly disclose body coordinate overlay on the modified portion. In a related field of endeavor, Vock teaches:
the generating comprising applying the overlay image to the unmodified image such that the overlay image overlays at least a portion of the item within the unmodified image the overlay image associated with or more body coordinates of the set of body coordinates (Vock [0024] In the even that system 10 determines that a clothing size does not " fit" the body form of person 16, it may indicate a problem by a display segment 12c. Segment 12c may alternatively be a LED or other indicator. Segment 12c may show "red" illuminating the problem to person 16; segment 12c may be part of the display of article 40, as shown in FIG. 1A, illustrating where the article does not fit person 16 at that body location. )(Vock [0033] Image 214 may include information showing person 202 that clothing 204 does not properly fit, such as by illuminating one or more pixels of the computer screen of computer 206 with "red" indicating a problem (e.g., similar to segment 12c, FIG. 1A).)

    PNG
    media_image1.png
    441
    334
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a highlight overlay as taught by Vock. The motivation for doing so would have been to make it easier to see the improperly fitting spots. Further, the rationale for doing so would have been that it is a simple substitution of information display, where Kunigita indicates poorly fitting spots thought a grading system, and Vock uses a highlighting system, but both check for fit and display the fit information to the user. Therefore it would have been obvious to combine Vock with Kunigita to obtain the invention.

determining a body dimension associated with the set of body coordinates (Curry [0013] According to the present invention, there is provided a system and method for 3D measurement and construction of a virtual model of the user's actual body of sufficient accuracy for use in performing a finite element analysis of the fit of one or more garments or accessories on a virtual representation of a user's actual body to achieve a 100% accurate or near 100% accurate prediction of the visual appearance of the garment(s) or accessories when worn by the user.)
searching a publication system comprising a set of clothing item images to identify an unmodified image of a clothing item having a clothing dimension corresponding to the body dimension (Curry [0070] Also in a preferred embodiment, instead of browsing the product catalog him or herself to search for acceptable garments and/or accessories to virtually "try on", the user may opt to have the system make an initial suggestion for him or her, either based on a specific category or style of garment or accessory, or based on an overall " best fit" judgment made by the system by comparing the user's Body and/or Space Profiles with all garments and/or accessories available in the product catalog.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to search the images based on dimensions as taught by Curry. The motivation for doing so would have been to save the user time, since Kunigita determines clothing fit and includes sizes and then grades them, and Curry is providing a search that provides the user with suggestions, taking into account the same information of Kunigita, merely performing the step of filtering automatically instead of having the user do it, thus speeding up the process and reducing user necessitated input. Therefore it would have been obvious to combine Curry with Kunigita to obtain the invention.
Kunigita does not expressly disclose allowing others to shop for someone although they teach a plurality of users (Kunigita [0010]). In a related field of endeavor, Edmark teaches:
receiving, from a second user on behalf of the first user, a request to searching a publication system comprising a set of clothing item images (Edmark [0058] For example, a husband shopping for his wife)
of the first user, wherein neither the set of body coordinates nor the body dimension of the first user is revealed to the second user (Edmark [0058]-[0060] For example, a husband shopping for his wife may be discouraged from purchasing a gift for his wife unless he knows all of her measurements, characteristics and preferences. In one embodiment of the present invention, the husband could select articles of a certain style and/or color for purchase, without specifying the size. Concurrently, with the purchase, network server 32 may prompt the husband to identify his wife by account number, if she is a user of virtual showroom 60, and/or telephone number, electronic-mail address, or physical address, if she is not.)(Edmark [0059] In one embodiment, the electronic message may invite the recipient, to "sign-on" to network server 32 in order to select the color, style, or other optional characteristics associated with the purchased items.)(Edmark [0060] In another embodiment, the purchaser may indicate very general criteria regarding the gift selected including, but not limited to, the price, style, color, manufacturer and/or any other general characteristic associated with an article(s). In response to such an order network server 32 may send an electronic message to the recipient inviting the recipient to communicate their preferences from the remaining criteria, not previously selected by the purchaser.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to allow others to shop as taught by Edmark. The motivation for doing so would have been to allow a user to shop for another without knowing personal information (Edmark [0058]). Therefore it would have been obvious to combine Edmark with Kunigita to obtain the invention.
Regarding claim 2:
    (New) The method of claim 1, has all of its limitations taught by Kunigita in view of Vock and Curry and Edmark.  Kunigita further teaches  wherein generating the modified image comprises: 
 modifying one or more color values within the image (Kunigita Fig. 6 and [0055]: When a color button is clicked, the color of the corresponding icon changes to the specified color.).
Regarding claim 4:
    (New) The method of claim 1, has all of its limitations taught by Kunigita in view of Vock and Curry and Edmark.  Kunigita further teaches  wherein generating the modified image is in response to receiving a selection of the image (Kunigita [0057]-[0058]: In the area AR1 on the browser screen 12, as shown in FIG. 7, an image of an avatar is displayed to show how the commodity selected by the user will be worn on the user's body. More specifically, the object data of the commodity selected by the user is superimposed on the object OB generated by the graphics engine 3 of the processor 2 in accordance with the size information of the body size of the user, the texture data PR is mapped onto the object data of the commodity, and the image represented by the resultant data is displayed)(Kunigita [0055] FIG. 6 is a diagram illustrating an example of a browser screen 10 used to select a commodity. As shown in FIG. 6, icons corresponding to commodities PR1 to PR6 are displayed on the browser screen 10, and small buttons for designating colors and sizes are disposed below the respective icons. If the user clicks (points to) an icon of a commodity PR1 (shirt), then the commodity PR1 is selected.).
Regarding claim 5:
   (New) The method of claim 1, has all of its limitations taught by Kunigita in view of Vock and Curry and Edmark.  Kunigita further teaches  wherein generating the modified image comprises: 
 modifying a shape within the image (Kunigita [0052]: In FIG. 2, the size data of the commodity includes data indicating the sizes of the parts corresponding to various user parts from the head circumference to the instep height shown in FIG. 3.) (Kunigita [0045]-[0046]: object data of a user (vertex coordinate information of polygons representing the whole shape of the user from the top of the head to the ends of feet),)(Kunigita [0064]: graphics engine 3 acquires the size data of the user's body and the size data of the commodity from the server 1 and generates object data represented by polygon vertex coordinates in accordance with the acquired size data) (Kunigita [0057]: More specifically, the object data of the commodity selected by the user is superimposed on the object OB generated by the graphics engine 3 of the processor 2 in accordance with the size information of the body size of the user, the texture data PR is mapped onto the object data of the commodity, and the image represented by the resultant data is displayed.).
Regarding claim 6:
    (New) The method of claim 1, has all of its limitations taught by Kunigita in view of Vock and Curry and Edmark.  Kunigita further teaches  further comprising: 
 receiving a query comprising one or more characteristics of an article of clothing (Kunigita [0055]: FIG. 6 is a diagram illustrating an example of a browser screen 10 used to select a commodity. As shown in FIG. 6, icons corresponding to commodities PR1 to PR6 are displayed on the browser screen 10, and small buttons for designating colors and sizes are disposed below the respective icons. If the user clicks (points to) an icon of a commodity PR1 (shirt), then the commodity PR1 is selected. If the user further clicks (points to) an "R" button of color buttons to specify a desired color and clicks an "M" button of size buttons to specify a desired size, data indicating the selected commodity, color, and size are stored in the memory of the server 1.)(Kunigita [0056]: After specifying the commodity, such as pants or shoes, the color, and the size thereof ) since the user is at least querying color and size, which are clothing characteristics.  Further, (Kunigita [0061]: In step S1, the server 1 determines whether a command has been issued from some of user terminals 6-1 to 6-N to select a commodity.)
 identifying one or more publications in the publication system, (Kunigita [0069] In step S11, the server 1 supplies information, stored in the memory of the server 1, of the commodity selected by the user to a corresponding one of the vendor terminals 7-1 to 7-N via the network 5), 
the one or more publications representing one or more articles of clothing associated with the one or more characteristics (Kunigita [0050]: FIG. 2 illustrates an example of a commodity information database. All those data described above are stored in the server 1 via the vendor terminals 7-1 to 7-N. As can be seen from the example shown in FIG. 2, the commodity information database includes data indicating, for each commodity, a commodity name M1, colors C1 to CN, sizes S1 to S3, size data, an object data address indicating an object of a commodity such as clothing, an enlargement factor, and a texture data address.).
 causing presentation of the one or more publications at the client device (Kunigita [0055]: FIG. 6 is a diagram illustrating an example of a browser screen 10 used to select a commodity. As shown in FIG. 6, icons corresponding to commodities PR1 to PR6 are displayed on the browser screen 10).
 and receiving a selection of a publication of the one or more publications, the selected publication including the image (Kunigita [0055]: If the user clicks (points to) an icon of a commodity PR1 (shirt), then the commodity PR1 is selected. If the user further clicks (points to) an "R" button of color buttons to specify a desired color and clicks an "M" button of size buttons to specify a desired size, data indicating the selected commodity, color, and size are stored in the memory of the server 1. When a color button is clicked, the color of the corresponding icon changes to the specified color.).
Regarding claim 8:
    (New) The method of claim 1, has all of its limitations taught by Kunigata in view of Vock and Curry and Edmark. Kunigata further teaches  further comprising: 
identifying a dimension region for the clothing dimension of the clothing item depicted within the unmodified image, the dimension region being a portion of clothing for which the clothing dimension is a measure; and determining a fit for the body dimension of the first user based on the dimension region located on the clothing item depicted within the unmodified image; [[and]] (Kunigita [0058] In an area AR2, the degree-of-fitness values of the shirt selected by the user are displayed, that is, the values indicating the degree to which the shirt fits the sizes of the upper parts of the user's body are displayed. Similarly, in an area AR3, the degree-of-fitness values of the pants selected by the user are displayed to indicate the degree to which the pants fit the sizes of the lower parts of the body of the user. In an area AR4, the degree-of-fitness values of the shoes selected by the user are displayed to indicate the degree to which the shoes fit the foot sizes of the user. In the specific example shown in FIG. 7, a comparison result indicating that the shirt is larger, the pants are slightly smaller, and the shoes have a correct size is displayed.)

Kunigita does not expressly disclose body coordinate overlay on the modified portion. In a related field of endeavor, Vock teaches:
wherein the overlay is generated based on the fit for the body dimension of the first user. (Vock [0024] In the even that system 10 determines that a clothing size does not " fit" the body form of person 16, it may indicate a problem by a display segment 12c. Segment 12c may alternatively be a LED or other indicator. Segment 12c may show "red" illuminating the problem to person 16; segment 12c may be part of the display of article 40, as shown in FIG. 1A, illustrating where the article does not fit person 16 at that body location. )(Vock [0033] Image 214 may include information showing person 202 that clothing 204 does not properly fit, such as by illuminating one or more pixels of the computer screen of computer 206 with "red" indicating a problem (e.g., similar to segment 12c, FIG. 1A).)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a highlight overlay as taught by Vock. The motivation for doing so would have been to make it easier to see the improperly fitting spots. Further, the rationale for doing so would have been that it is a simple substitution of information display, where Kunigita indicates poorly fitting spots thought a grading system, and Vock uses a highlighting system, but both check for fit and display the fit information to the user. Therefore it would have been obvious to combine Vock with Kunigita to obtain the invention.
Regarding claim 9:
    (New) The method of claim 8, has all of its limitations taught by Kunigata in view of Vock and Curry and Edmark. Kunigata further teaches  wherein determining the fit for the body dimension of the first user comprises: 
 comparing the body dimension of the first user and the clothing dimension for the dimension region (Kunigita [0054]: FIG. 5 shows a table used to determine the degree-of-fitness value from the differences between the sizes of various parts of a user's body and the sizes of the corresponding parts of a commodity.) […] When the difference is equal to or greater than +6 mm, "E" is employed as the degree-of-fitness value to indicate that the size of the commodity is smaller than the body size.).
 and determining the body dimension of the first user exceeds the clothing dimension, (Kunigita [0054]: If the difference obtained as the result of the subtraction is lower than -6 mm, the processor 2 selects "A" as the degree-of-fitness value to indicate that the size of the commodity is greater than the body size. […] When the difference is equal to or greater than +6 mm, "E" is employed as the degree-of-fitness value to indicate that the size of the commodity is smaller than the body size.).
Regarding claim 10:
    (New) The method of claim 9, has all of its limitations taught by in view of Vock and Curry and Edmark.  Kunigita further teaches  further comprising: 
 determining a fit threshold for the clothing item depicted within the unmodified image, (Kunigita [0054]: FIG. 5 shows a table used to determine the degree-of-fitness value from the differences between the sizes of various parts of a user's body and the sizes of the corresponding parts of a commodity.)
determining the clothing dimension exceeds the fit threshold when the clothing dimension is combined with the body dimension of the first user (Kunigita [0054]: If the difference obtained as the result of the subtraction is lower than -6 mm, the processor 2 selects "A" as the degree-of-fitness value to indicate that the size of the commodity is greater than the body size. […] When the difference is equal to or greater than +6 mm, "E" is employed as the degree-of-fitness value to indicate that the size of the commodity is smaller than the body size.).
 and modifying an area within the overlay corresponding to the dimension region within the template clothing image based on the clothing dimension exceeding the fit threshold (Kunigita [0057]: More specifically, the object data of the commodity selected by the user is superimposed on the object OB generated by the graphics engine 3 of the processor 2 in accordance with the size information of the body size of the user, the texture data PR is mapped onto the object data of the commodity, and the image represented by the resultant data is displayed.) (Kunigita [0058]: In an area AR2, the degree-of-fitness values of the shirt selected by the user are displayed, that is, the values indicating the degree to which the shirt fits the sizes of the upper parts of the user's body are displayed.) since the commodity is superimposed and may be A too big through E too small where the threshold is C indicating commodity and body size match.
Regarding claim 11:
    (New) The method of claim 8, has all of its limitations taught by Kunigita in view of Vock and Curry and Edmark.  Kunigita further teaches  wherein determining the fit for the body dimension further comprises: 
 comparing the body dimension of the first user and the clothing dimension for the dimension region (Kunigita [0054]: FIG. 5 shows a table used to determine the degree-of-fitness value from the differences between the sizes of various parts of a user's body and the sizes of the corresponding parts of a commodity.) […] When the difference is equal to or greater than +6 mm, "E" is employed as the degree-of-fitness value to indicate that the size of the commodity is smaller than the body size.).
 and determining the clothing dimension exceeds the body dimension of the first user (Kunigita [0054]: If the difference obtained as the result of the subtraction is lower than -6 mm, the processor 2 selects "A" as the degree-of-fitness value to indicate that the size of the commodity is greater than the body size. […] When the difference is equal to or greater than +6 mm, "E" is employed as the degree-of-fitness value to indicate that the size of the commodity is smaller than the body size.).
Regarding claim 12:
    (New) The method of claim 11, has all of its limitations taught by Kunigita in view of Vock and Curry and Edmark.  Kunigita further teaches  further comprising: 
 determining a fit threshold for the clothing item depicted within the unmodified image determining the fit threshold exceeds the clothing dimension when the clothing dimension is combined with the body dimension of the first user (Kunigita [0054]: If the difference obtained as the result of the subtraction is lower than -6 mm, the processor 2 selects "A" as the degree-of-fitness value to indicate that the size of the commodity is greater than the body size. […] When the difference is equal to or greater than +6 mm, "E" is employed as the degree-of-fitness value to indicate that the size of the commodity is smaller than the body size.).
 and modifying an area within the overlay corresponding to the dimension region within the unmodified image based on the fit threshold exceeding the clothing dimension (Kunigita [0057]: More specifically, the object data of the commodity selected by the user is superimposed on the object OB generated by the graphics engine 3 of the processor 2 in accordance with the size information of the body size of the user, the texture data PR is mapped onto the object data of the commodity, and the image represented by the resultant data is displayed.) (Kunigita [0058]: In an area AR2, the degree-of-fitness values of the shirt selected by the user are displayed, that is, the values indicating the degree to which the shirt fits the sizes of the upper parts of the user's body are displayed.) since the commodity is superimposed and may be A too big through E too small where the threshold is C indicating commodity and body size match.
Regarding claim 13:
The claim is a/an system  (Kunigita [0050]: storage device of the server) version of claim 1 where the system performs the method. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an system  (Kunigita [0050]: storage device of the server) version of claim 2 where the system performs the method. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an system  (Kunigita [0050]: storage device of the server) version of claim 4 where the system performs the method. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an system  (Kunigita [0050]: storage device of the server) version of claim 5 where the system performs the method. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an system  (Kunigita [0050]: storage device of the server) version of claim 6 where the system performs the method. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an system  (Kunigita [0050]: storage device of the server) version of claim 7 where the system performs the method. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an medium (Kunigita [0050]: storage device of the server) version of claim 1 where the medium stores and performs the method. As such it is rejected under the same teachings.
Regarding claim 21:
    (New) The method of claim 1, has all of its limitations taught by Kunigita in view of Vock and Curry. Curry further teaches  wherein the body coordinates of the first user are based on at least one of an optical scan or a series of images (Curry [0055] With reference to FIG. 4, a Body Profile for each user is developed by providing the system with specific measurements for the body of the user which may preferably be accomplished by having the user's body scanned by a 3D body scanner capable of capturing a detailed and highly accurate measurements of a the surface of a 3D object for translation into a computer mathematical model of the object by a 3D modeling, software system such as, for example, SolidWorks Simulation, offered by Dassault Systemes SolidWorks Corp., or the NASTRAN system. Most preferably the initial scanning for the Body profile is completed at an Model store or similarly authorized location performing 3d modeling but acceptable results can be obtained by a 3D home scanning kit utilizing home imaging systems such as, for example, the Kinect of motion sensing input device (Microsoft), or by any other device or means known in the art for capturing precise measurements of a 3D object for translation into a computer model. Photographic images of the user are also captured during the body scan and incorporated into the computer model and User Profile).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use imaging to obtain the values as taught by Curry. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Kunigita and Curry use a users body values to determine clothing fit, and Kunigita has a database of size values (Kunigita Fig. 3) but does not explicitly disclose how the values are obtained, and Curry uses well known 
Regarding claim 22:
    The claim is a/an parallel version of claim 21. As such it is rejected under the same teachings.
Regarding claim 23:
The claim is a/an parallel version of claim 21. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616